ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Bradley K. Mohler                                         Gregory F. Zoeller
Frankfort, Indiana                                        Attorney General of Indiana

                                                          Aaron J. Spolarich
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
______________________________________________________________________________


                               In the                                         FILED
                                                                            Nov 07 2012, 10:26 am

                       Indiana Supreme Court
                           _________________________________                        CLERK
                                                                                 of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court



                                   No. 12S02-1211-CR-630


MICHAEL KUCHOLICK,
                                                          Appellant (Defendant below),

                                              v.

STATE OF INDIANA,
                                                     Appellee (Plaintiff below).
                           _________________________________

                            Appeal from the Clinton Circuit Court
                                  No. 12C01-1003-FC-62
                            The Honorable Linley Pearson, Judge

                           _________________________________

     On Petition To Transfer from the Indiana Court of Appeals, No. 12A02-1109-CR-907
                          _________________________________

                                      November 7, 2012

Per Curiam.

        After David Lawler obtained a $2,500 civil judgment against Michael Kucholick’s

girlfriend for unpaid rent, Kucholick drove by Lawler’s rural home and fired two shots into the

home.
       Kucholick was charged with one count of criminal recklessness (a Class C felony), Ind.

Code § 35-42-2-2, and one count of criminal mischief (a Class B misdemeanor), id. § 35-43-1-2.

A jury found Kucholick guilty as charged, and the trial court sentenced Kucholick to an

enhanced term of seven years for criminal recklessness (consisting of four years executed in the

Department of Correction and three years suspended to probation) and six months for criminal

mischief, to be served concurrently.



       Kucholick appealed, arguing in part that the sentence imposed by the trial court was

inappropriate in light of the nature of the offense and the character of the offender.      See

Appellate Rule 7(B). Citing that rule, in a divided opinion the Court of Appeals concluded that

Kucholick had met his burden of establishing that his sentence was inappropriate. The majority

held that Kucholick’s sentence should be revised to an aggregate sentence of four years,

consisting of two years executed in a community corrections program and two years suspended

to probation. Kucholick v. State, No. 12A02-1109-CR-907, slip op. (Ind. Ct. App. June 8, 2012).



       “The principal role of appellate review should be to attempt to leaven the outliers, and

identify some guiding principles for trial courts and those charged with improvement of the

sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.” Cardwell v.

State, 895 N.E.2d 1219, 1225 (Ind. 2008). Appellate Rule 7(B) preserves for the trial court the

central role in sentencing. Serino v. State, 798 N.E.2d 852, 856-57 (Ind. 2003).



       We agree that a modest sentence revision is warranted in this case. In his separate

opinion below, Judge Najam opined that the “nature of Kucholick’s offense closely corresponds
to the elements of the crime,” that “Kucholick’s character [is] equivocal,” and therefore that an

advisory sentence of four years, all executed, would be appropriate. Kucholick, slip op. at 10.

We agree.      As applicable here, criminal recklessness entails recklessly, knowingly, or

intentionally performing an act that creates a substantial risk of bodily injury to another, by

shooting a firearm into an inhabited dwelling. Kucholick’s conduct corresponds to the elements

of the offense. As to Kucholick’s character, he was not truthful with law enforcement in this

case, and his trial had to be delayed when Kucholick arrived for court with alcohol in his system;

on the other hand, he is relatively young, has no prior felony convictions, and has a newborn

child to support. In short, the nature of Kucholick’s character is not particularly aggravating or

mitigating on balance.



       We grant transfer of jurisdiction and direct revision of Kucholick’s aggregate sentence to

an advisory term of four years, all executed. The decision of the Court of Appeals is summarily

affirmed in all other respects. See Ind. Appellate Rule 58(A).



Rucker, David and Massa, JJ., concur.
Dickson, C.J., dissents, believing that, while it is correct to grant transfer, the judgment of the
trial court should be affirmed.